DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Withdrawn Rejections
The 35 U.S.C. 112(a), first paragraph, rejection of claims 21 and 22 made in the previous Office Action mailed 7/8/2022 has been withdrawn due to Applicant's amendments and arguments filed in the response dated 10/27/2022.
The 35 U.S.C. 103 rejections of claims 1, 5 and 8-12 as being unpatentable over Xiao in view of Lee et al. of record in the previous Office Action mailed on 7/8/2022 have been withdrawn due to the Applicant’s amendment filed on 10/27/2022. However, if the new objection and the new 35 U.S.C. 112(a) rejection, which are presented below, are not overcome, the 103 rejections may be repeated. 


 Specification
The amendment filed 10/27/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: New Figures 12 and 13; and on page 3, lines 13-17, the new material “Fig. 12 is a cross-sectional view of a flexible display substrate based on Fig. 2 to illustrate that the first sub-back film layer is connected to the second sub-back film layer according to an embodiment of the present disclosure; and Fig. 13 is a cross-sectional view of a flexible display substrate based on Fig. 11 to illustrate that the first sub-back film layer is connected to the second sub-back film layer according to an embodiment of the present disclosure”. Also, on page 6, line 11-17, the new material “the first sub-back film layer 4, as shown in Fig. 12”; and on page 8, lines 12-18, the new material “the first sub-back film layer 4 and the second sub-back film layer 2 are integrally formed, as shown in Figs. 12 and 13”.
The new Figs. 12 and 13 are very specific, but the language in the original Specification is broad and could mean a lot of things. Thus, the Specification, as originally filed, does not support these new Figs. 12 and 13 as well as the new added material in the Specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 8-12, 21 and 22 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitation “each of the two spaced back film members is connected to the first sub-back film layer” in claim 1 is deemed new matter. The Specification and Drawings, as originally filed, do not provide support for this new limitation. 
NOTE: The new Figures 12 and 13 are objected to for introducing new matter (see above).

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are moot in view of the new ground of rejection and the new objection which are presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781


/Catherine A. Simone/Primary Examiner, Art Unit 1781